Citation Nr: 0329154	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 2001 rating decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On an April 2001 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he desired a hearing 
before the Board sitting at the RO.  A hearing was scheduled 
for May 2003; however, the veteran indicated that he would 
like the hearing rescheduled as he would be out of town due 
to a death in his family.  Thereafter, the hearing was 
rescheduled for September 2003.  The veteran was informed of 
the time, date, and location of the rescheduled hearing by 
letter dated in August 2003.  In this letter, the veteran was 
informed that if he did not appear for his scheduled hearing, 
his request for a hearing before the Board would be 
considered as though it had been withdrawn.  The record 
reflects that the veteran did not appear at the rescheduled 
hearing.  Accordingly, the Board will consider the veteran's 
previous request for a hearing before the Board to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  


REMAND

The veteran contends that his present degenerative joint 
disease of the left ankle resulted from an in-service injury 
to his left ankle.  In particular, on his April 2001 VA Form 
9, he stated that his injury occurred in October 1988 and 
that a cast was placed on his ankle.  He reported that he had 
continuous pain and loss of mobility in his left ankle 
following this injury.  The veteran has asserted that his 
alleged in-service injury to his left ankle was documented in 
his service medical records.  The service medical records 
presently associated with the claims folder appear to be 
incomplete as the earliest entries are dated in 1991.  As 
noted above, the veteran entered active duty over 7 years 
prior to that date.  

As it appears that there may be available service medical 
records that are not presently associated with the claims 
folder, a Remand is required.  See 38 C.F.R. § 3.159(c)(2) 
(2003).  The provisions of 38 C.F.R. § 3.159(c) provide that 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  If VA 
is unable to obtain such records, VA must provide the 
claimant with oral or written notice of that fact.  The 
notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and 
a description of any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  In 
particular, the RO should attempt to 
obtain any medical treatment records of a 
left ankle disability in October 1988.  

2.  Thereafter, the RO should readjudicate 
the claim with consideration of the entire 
evidentiary record.  If additional service 
medical records are not available, the 
veteran should be advised of this fact, 
the efforts VA made to obtain the records, 
and any other information required by the 
provisions of 38 C.F.R. § 3.159(e).

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




